Citation Nr: 1000036	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for adult onset diabetes mellitus.

2.  Whether Department of Veterans Affairs compensation 
benefits were correctly terminated effective March 31, 2006, 
due to "fugitive felon" status.  


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to October 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision and a February 
2007 decisional letter by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in North Little 
Rock, Arkansas.  

In February 2009 the Veteran revoked the Veterans of Foreign 
Wars of the United States (VFW) authority to represent him, 
and he has not designated another representative.

A January 2009 rating decision, in pertinent part, increased 
the rating for the Veteran's posttraumatic stress disorder to 
100 percent, increased the rating for the Veteran's low back 
disability to 20 percent, and continued currently assigned 
ratings for several other service-connected disabilities.  
The Veteran has not expressed disagreement with actions taken 
in the January 2009 RO decision.

The issue of whether Department of Veterans Affairs 
compensation benefits were correctly terminated effective 
March 31, 2006, due to "fugitive felon" status is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected diabetes mellitus has not required a 
regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for adult onset diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.119, Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      I.  
Increased Initial Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.  

The November 2004 rating decision granted service connection 
for adult onset diabetes mellitus and assigned a 20 percent 
rating, with an effective date for service connection (and 
the 20 percent rating) of October 20, 2002.  

The Veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to Diagnostic Code 7913.  Under 
Diagnostic Code 7913, a 20 percent is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  

Regulation of activities is defined by Diagnostic Code 7913 
as the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 
(2007).

The medical evidence of record shows that the Veteran is 
insulin dependent, and is apparently on a restricted diet.  
There is no evidence, however, that there are specific 
restrictions or regulation of activities because of his 
diabetes.  In this regard, a May 2006 VA examination report 
specifically states that the Veteran is not restricted from 
strenuous activities.  In addition, VA progress notes, dated 
in March and June of 2009, show that the examiners 
recommended that the Veteran exercise.  At his May 2008 VA 
PTSD examination, the Veteran indicated that he would work in 
his yard and take care of the house and dogs.  

The Board finds that the Veteran's increased initial rating 
claim must be denied.  There is no medical evidence showing 
that the Veteran's diabetes requires regulation of 
activities, as that term is defined in the applicable 
regulation.  The Board also notes that ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice a month visits to a diabetic care 
provider, have not been shown.  See e.g., May 2006 VA 
examination report.  Accordingly, as there is no evidence 
that the Veteran's diabetes has required restriction of 
activities at any time during the rating period on appeal, 
the Board concludes that his symptoms more closely 
approximates the criteria for the currently assigned 20 
percent evaluation.  

The Board observes that Note 1 of Diagnostic Code 7913 
provides that compensable complications of diabetes will be 
rated separately and that noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) 
(2009).  However, service connection is already currently in 
effect for disabilities that include diabetic neuropathy of 
the bilateral lower extremities, and erectile dysfunction, 
and the Veteran is receiving special monthly compensation 
under 38 U.S.C.A. § 1114(k) on account of loss of use of a 
creative organ.  Furthermore, VA has determined that 
disabilities that include hypertension, and visual problems, 
are not related to the Veteran's diabetes mellitus.  

In short, the Board finds that the evidence demonstrates 
symptoms consistent with a 20 percent rating, and the 
preponderance of the evidence is against an initial 
evaluation in excess of 20 percent for adult onset diabetes 
mellitus.  

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences weakness or 
lethargy as a result of his diabetes.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran 
to be credible in his reports of the symptoms he experiences.  
However, he has not asserted that his diabetes requires a 
restriction of activities.  

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected diabetes mellitus 
is not so unusual or exceptional in nature as to render his 
schedular rating inadequate.  The Veteran's disability has 
been evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by his disability.  The evidence does not 
reflect that the Veteran's diabetes mellitus, alone, has 
caused marked interference with employment or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).   


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  Notification of The Veterans Claims Assistance Act 
of 2000 (VCAA) in this case was accomplished by way of a 
letter from the RO to the Veteran dated in January 2004.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  See also duty to assist letter, dated in June 2008.  
However, and in any event, as the claim on appeal involves a 
claim for an increased initial evaluation, the VCAA is no 
longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
medical records.  In this regard, in 2006, the RO received 
two authorizations for the release of records (VA Form 21-
4242) for the Arkansas Department of Corrections, neither one 
of which included an address.  In December 2008, the RO again 
requested the Veteran to sign and submit an authorization for 
the release of records for the Arkansas Department of 
Corrections.  However, there is nothing to show that he ever 
did so.  Finally, the Veteran has been afforded an 
examination.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).





ORDER

An initial evaluation in excess of 20 percent for adult onset 
diabetes mellitus is denied.  


REMAND

In February 2007 the RO issued a decision to suspend the 
Veteran's disability compensation payments, effective March 
31, 2006.  The suspension was based on the Veteran's 
purported fugitive felon status.  See 38 U.S.C.A. § 5313B 
(West 2002); 38 C.F.R. § 3.665(n) (2009).  In February 2007 
the Veteran expressed disagreement with the RO's decision to 
suspend his disability compensation payments, and a statement 
of the case concerning this issue was sent to the Veteran in 
March 2007.  A supplemental statement of the case was issued 
in May 2007.  

The Board parenthetically notes that in a December 2008 
letter, the RO notified the Veteran that it had reduced his 
compensation benefits to $117 per month, effective December 
11, 2007, with resumption of payments effective March 25, 
2008, based on his incarceration.  See 38 U.S.C.A. § 
5313(a)(1) (West 2002); 38 C.F.R. § 3.665(a) (2009).  

The Board construes the Veteran's October 2007 correspondence 
as a timely substantive appeal as to the issue of whether 
Department of Veterans Affairs compensation benefits were 
correctly terminated due to "fugitive felon" status.  
Further, a review of the Veteran's November 2008 
correspondence reveals that the Veteran still was not in 
agreement with the actions taken by the RO concerning this 
issue, and there is no indication that the Veteran has 
explicitly withdrawn this issue.  See generally Percy v. 
Shinseki, 23 Vet. App. 37 (2009).  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2009).

In this case, the last supplemental statement of the case was 
issued in May 2007, and additional evidence and argument 
pertaining to this issue has been associated with the claims 
file since the May 2007 supplemental statement of the case 
was issued.  The Board therefore finds that the AOJ should 
readjudicate this issue prior to consideration by the Board.  
Id.

Accordingly, the case is hereby REMANDED for the following 
actions:

The AOJ should readjudicate the issue of 
the propriety of reduction of the 
Veteran's service-connected disability 
compensation due to incarceration.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
(if any) should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


